I concur in the opinion of Justice ROSS that Gibson was an independent contractor and as such the employer of Nuncy Evans at the time of his injury. The Workmen's Compensation Law permits an employer to procure a person to do certain work for him as an independent contractor and at the same time places upon that employer no responsibility whatever relative to the payment of compensation in case an employee of such an independent contractor is accidently injured while in discharge of his duty, notwithstanding the fact that the work the employee is doing at the time is in the business of the employer.
It is exceedingly regrettable that an employee injured in the performance of his duty for an employer who comes within the provisions of the Compensation Law, and is clearly entitled to compensation, must be denied his right merely because his employer was an independent contractor who failed to procure insurance as required by that law for the protection of those working for him. If the section providing for independent contractors, 56-928, Arizona Code 1939, made the employer, who engages such a contractor to perform work for him, liable for the compensation of the employees of the latter if he comes within the terms of the law and fails to procure insurance, or to keep it in *Page 209 
force, such injustice as that with which we are here confronted would not be possible. It seems to me every employer who procures an independent contractor to do work for him in his trade or business, with as many as three persons in his employ, should be responsible under the law for the payment of compensation to such employees if he allows such a contractor to begin work without procuring insurance or to operate after it has expired. Every employer, I take it, would like to see the men working in a trade or business of his protected in case of injury and it would not be difficult for him to bring about this result by requiring any independent contractor he engages to procure insurance covering his employees before or upon beginning work and if he should thereafter permit it to lapse to cease work immediately.
A change curing this defect in the law would not, it is true, help the respondent Evans, but it would undoubtedly be the means of preventing many other injured employees or their dependents in case of death, from suffering similar losses.